Title: From George Washington to Benjamin Harrison, 19 August 1777
From: Washington, George
To: Harrison, Benjamin



Dear sir
Neshamony Bridge [Pa.] August 19. 1777

If I did not misunderstand what you, or some other Member of Congress said to me respecting the appointment of the Marquis de, le, Fiatte, he has misceived the design of his appointment, or Congress did not understand the extent of his views, for certain it is, If I understand him, that he does not conceive his Commission is merely honorary; but given with a view to command a division of this Army. True, he has said that he is young, & inexperienced, but at the same time has always accompanied it with a hint, that so soon as I shall think him fit for the Command of a division, he shall be ready to enter upon the duties of it; & in the meantime, has offer’d his service for a smaller Command; to which I may add, that he has actually applied to me (by direction he says from Mr Hancock) for Commissions for his Two Aid, de, Camps.
What the designs of Congress respecting this Gentn were—& what line of Conduct I am to pursue, to comply with their design, & his expectations, I know no more than the Child unborn, & beg to be instructed. If Congress meant that this rank should be unaccompanied by Command I wish it had been sufficiently explain’d to him—If on the other hand it was intended to vest him with all the powers of a Major Genl why have I been led into a contrary belief, & left in the dark with respect to my own conduct towards him?—this difficulty with the numberless applications for Imployment by Foreigners, under their respective appointments, adds no small embarrassment to a command which, without it, is abundantly perplexed by the different tempers I have to do with, & different modes which the respective States have pursued to nominate & arrange their officers; the combination of all which, is but a too just representation of a great Chaos from whence we are endeavouring (how successfully time can only tell) to draw some regularity & order.
I was going to address Congress for Instructions in the case of the Marquis de, Le, Fyatte, but upon second thought concluded to ask some direction of My conduct in this matter through a Member, and therefore have imposed this task upon you. Let me beseech you then my good Sir to give me the sentiments of Congress on this matter, that

I may endeavour, as far as it is in my power, to comply with them, with respect to Commissions for his Aid de Camps, I told him that I should write to Mr Hancock about them and wish to be instructed. The Marquis is now in Philadelphia but expected up this day or to morrow. With sincere regard I am Dr Sir Your most Affecte

G. Washington

